This is an appeal from a final order which adjudged the appellant, George R. Lunn, guilty of criminal contempt of court, and fined him $100 for violating the terms of an injunction order.
Section 750 of the Judiciary Law (Cons. Laws, ch. 30) enumerates and defines the acts which constitute a criminal contempt for which the court has power to punish, and declares that there are no others. One of the acts so enumerated and defined as a criminal contempt of court is: "Willful disobedience to its lawful mandate." The appellant in this case cannot be punished unless his act was a "willful disobedience" of the injunction order. *Page 119 
Section 752 provides that where a person is committed for a criminal contempt of court, the particular circumstances of his offense must be set forth in the mandate of commitment.
The order in this case does not set forth that the appellant was guilty of a willful disobedience of the court's lawful mandate. The order shows that Lunn disobeyed the injunction but fails to show that his disobedience was willful, which was an essential circumstance of his offense to render him subject to punishment.
For that reason the order appealed from is defective and must be reversed and proceeding dismissed. (People ex rel. Barnes v.Court of Sessions, Albany Co., 147 N.Y. 290.) But under the circumstances the reversal should be without costs to either party.
WILLARD BARTLETT, Ch. J., CHASE, COLLIN, CARDOZO, SEABURY and POUND, JJ., concur.
Order reversed, etc.